Title: To George Washington from William Jackson, 14 April 1792
From: Jackson, William
To: Washington, George



Sir,
Philadelphia, April 14th 1792.

As some appearances in the conduct of Mr Otis make an explanation of his application to you, as that application regards

me personally, necessary—I pray permission to wait upon you for that purpose.
A most earnest desire that whatever related to myself should be justly understood by you, Sir, is the influencing cause of this request—and I am confident that the conversation with which you may be pleased to honor me, will result in removing from your mind every idea unfavorable to the honor and delicacy of him who is with the most respectful and sincere attachment, Sir, your grateful obedient Servant

W. Jackson

